Exhibit 10.2

 

 

REGISTRATION RIGHTS AGREEMENT

by and between

SEAWORLD ENTERTAINMENT, INC.

and

SUN WISE (UK) CO., LTD

Dated as of March 24, 2017

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS

     1  

Article II DEMAND REGISTRATION RIGHTS

     4  

Section 2.1 Long-Form Registration

     4  

Section 2.2 Short-Form Registration

     5  

Section 2.3 Shelf Registration

     5  

Section 2.4 Payment of Expenses for Demand Registrations

     6  

Section 2.5 Priority

     6  

Section 2.6 Restrictions

     6  

Section 2.7 Selection of Underwriters

     7  

Section 2.8 Additional Rights

     7  

Article III PIGGYBACK REGISTRATIONS

     7  

Section 3.1 Right to Piggyback

     7  

Section 3.2 Priority on Primary Registrations

     8  

Section 3.3 Priority on Secondary Registrations

     8  

Section 3.4 Selection of Underwriters

     8  

Section 3.5 Payment of Expenses for Piggyback Registrations

     9  

Article IV ADDITIONAL AGREEMENTS

     9  

Section 4.1 Holders’ Agreements

     9  

Section 4.2 Company’s Agreements

     9  

Section 4.3 Suspension of Resales

     9  

Article V REGISTRATION PROCEDURES

     10  

Section 5.1 Company Obligations

     10  

Article VI REGISTRATION EXPENSES

     13  

Section 6.1 The Company’s Expenses

     13  

Section 6.2 The Stockholder’s Expenses

     14  

Article VII INDEMNIFICATION

     14  

Section 7.1 By the Company

     14  

Section 7.2 By Each Holder of Registrable Securities

     14  

Section 7.3 Procedure

     15  

Section 7.4 Survival

     16  

 

i



--------------------------------------------------------------------------------

Article VIII CONTRIBUTION

     16  

Section 8.1 Contribution

     16  

Section 8.2 Equitable Considerations; Etc.

     16  

Article IX COMPLIANCE WITH RULE 144 AND RULE 144A

     17  

Section 9.1 Compliance with Rule 144 and Rule 144A

     17  

Article X PARTICIPATION IN UNDERWRITTEN REGISTRATIONS

     17  

Section 10.1 Participation in Underwritten Registrations

     17  

Article XI MISCELLANEOUS

     17  

Section 11.1 Amendments and Waivers

     17  

Section 11.2 Successors and Assigns

     17  

Section 11.3 Descriptive Headings

     18  

Section 11.4 Notices

     18  

Section 11.5 GOVERNING LAW; MUTUAL WAIVER OF JURY TRIAL

     18  

Section 11.6 Reproduction of Documents

     19  

Section 11.7 Remedies

     19  

Section 11.8 Further Assurances

     19  

Section 11.9 No Presumption Against Drafter

     19  

Section 11.10 Severability

     20  

Section 11.11 Entire Agreement

     20  

Section 11.12 Execution in Counterparts

     20  

Section 11.13 Effectiveness

     20  

Section 11.14 No Third Party Beneficiaries

     20  

Section 11.15 Waiver of Certain Damages

     20  

Section 11.16 Confidentiality

     21  

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 24,
2017, is by and between SEAWORLD ENTERTAINMENT, INC., a Delaware corporation
(the “Company”), and Sun Wise (UK) Co., LTD, (“Purchaser”) a private limited
company incorporated under the laws of England.

RECITALS

WHEREAS, Purchaser and Blackstone Capital Partners V L.P. and certain of its
affiliates (collectively, “Blackstone”) have, as of the date hereof, entered
into the Stock Purchase Agreement (as defined below), pursuant to which, among
other things, Purchaser has agreed to purchase from Blackstone, and Blackstone
has agreed to sell to Purchaser, shares of the Company’s Common Stock (as
defined below), subject to the terms and conditions set forth in the Stock
Purchase Agreement;

WHEREAS, the Company is entering into this Agreement as a condition to
Purchaser’s willingness to enter into the Stock Purchase Agreement;

WHEREAS, concurrently with the execution of this Agreement, the Company and
Purchaser are entering into the Stockholders Agreement (as defined below);

WHEREAS, the Company is entering into this Agreement in consideration of, and as
a condition and inducement to, Purchaser’s willingness to enter into the
Stockholders Agreement; and

WHEREAS, in connection with the transactions contemplated by the Stock Purchase
Agreement, the Company and Purchaser wish to define certain registration rights
granted to Purchaser on the terms and conditions set out in this Agreement.

NOW, THEREFORE, in consideration of the recitals and the mutual premises,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

In addition to capitalized terms defined elsewhere in this Agreement, the
following capitalized terms shall have the following meanings when used in this
Agreement:

“Affiliate” means as to any specified Person, any other Person directly or
indirectly controlling or controlled by or under common control with such
specified Person. For purposes of this definition, “control,” as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise. For purposes of this definition, the terms “controlling,” “controlled
by” and “under common control with” have correlative meanings.

 

1



--------------------------------------------------------------------------------

“Agreement” as defined in the Preamble.

“Blackstone” as defined in the Recitals.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day in New
York, NY on which banking institutions are authorized by law or regulations to
close.

“Closing” as defined in the Stock Purchase Agreement.

“Commission” means the U.S. Securities and Exchange Commission and any successor
agency performing comparable functions.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” as defined in the Preamble.

“Demand Registrations” as defined in Section 2.3(a).

“Demand Registration Statements” as defined in Section 2.3(a).

“Effective Date” means the date on which the Closing (as defined in the Stock
Purchase Agreement) occurs pursuant to the terms of the Stock Purchase
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, as the same shall be in effect from time to time.

“Governmental Authority” means any regional, federal, state or local
legislative, executive or judicial body or agency, any court of competent
jurisdiction, any department, political subdivision or other governmental
authority or instrumentality, or any arbitral authority, in each case, whether
domestic or foreign.

“Indemnified Party” as defined in Section 7.3.

“Indemnifying Party” as defined in Section 7.3.

“Long-Form Demand Registration” as defined in Section 2.1(b).

“Long-Form Demand Registration Statement” as defined in Section 2.1(a).

“New Issuance” as defined in the Stockholders Agreement.

 

2



--------------------------------------------------------------------------------

“Permitted Transferee” means (i) a ZHG Party, (ii) a ZHG Permitted Transferee
that has executed a joinder agreement to the Stockholders Agreement and (iii) a
pledgee (or assignee thereof) that is pledged shares of Common Stock as part of
a “Permitted Transfer” in accordance with the terms and conditions of the
Stockholder Agreement and that has agreed to comply with the restrictions in
Section 4.1 of the Stockholders Agreement.

“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company or limited liability partnership, an association, a
trust, estate or other fiduciary or any other legal entity, and any Governmental
Authority.

“Piggyback Registration” as defined in Section 3.1.

“Piggyback Registration Statement” as defined in Section 3.1.

“Purchaser” as defined in the Preamble.

“Public Offering” means any offering by the Company of its equity securities to
the public pursuant to an effective registration statement under the Securities
Act or any comparable statement under any comparable federal statute then in
effect (other than any registration statement on Form S-8 or Form S-4 or any
successor forms thereto).

“Registrable Securities” means all shares of Common Stock held by a Stockholder,
including shares of Common Stock purchased in a New Issuance in accordance with
Section 4.2 of the Stockholders Agreement, and any securities into which the
Common Stock may be converted or exchanged pursuant to any merger,
consolidation, sale of all or any part of its assets, corporate conversion or
other extraordinary transaction of the Company and any equity securities of the
Company then outstanding which were issued or issuable as a dividend, stock
split or other distribution with respect to or in replacement of Common Stock
held by a Stockholder (whether now held or hereafter acquired, and including any
such securities received by a Stockholder upon the conversion or exchange of, or
pursuant to such a transaction with respect to, other securities held by such
Stockholder). As to any Registrable Securities, such securities will cease to be
Registrable Securities when: (i) a registration statement covering such
Registrable Securities has been declared effective and such Registrable
Securities have been disposed of pursuant to such effective registration
statement; (ii) such Registrable Securities shall have been sold pursuant to
Rule 144 (or any similar provision then in effect) under the Securities Act;
(iii) such Registrable Securities may be sold pursuant to Rule 144 (or any
similar provision then in effect) without limitation thereunder on volume or
manner of sale; (iv) such Registrable Securities cease to be outstanding, or
(v) such Registrable Securities have been sold in a private transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of the securities.

“Registration Expenses” as defined in Section 6.1.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto.

 

3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, as
the same shall be in effect from time to time.

“Shelf Demand Registration” as defined in Section 2.3(a).

“Shelf Registration Statement” as defined in Section 2.3(a).

“Short-Form Demand Registration” as defined in Section 2.2.

“Short-Form Demand Registration Statement” as defined in Section 2.2.

“Stockholder” means Purchaser or any transferee to whom Purchaser has
transferred Registrable Securities in accordance with the Stockholders Agreement
and to whom registration rights are assigned pursuant to and in accordance with
Section 11.2, in each case that is a holder of Registrable Securities.

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
the date hereof, by and between the Company and Purchaser.

“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of the date hereof, among Purchaser and Blackstone.

“ZHG Party” as defined in the Stockholders Agreement.

“ZHG Permitted Transferee” as defined in the Stockholders Agreement.

ARTICLE II

DEMAND REGISTRATION RIGHTS

Section 2.1 Long-Form Registration.

(a) Subject to the terms of this Agreement and the Stockholders Agreement, a
Stockholder shall be entitled to request registration under the Securities Act
of the resale of all or part of the Stockholder’s Registrable Securities on Form
S-1 or any similar long-form registration statement (a “Long-Form Demand
Registration Statement”); provided, however, that with respect to any request
under this Section 2.1(a): (i) the Company shall not otherwise be eligible at
the time of the request to file a registration statement on Form S-3 or any
similar short form registration statement for the resale of Registrable
Securities by the Stockholder; and (ii) the Stockholder shall, at the
anticipated time of effectiveness of such registration statement, be permitted
under the Stockholders Agreement to sell the Common Stock to be registered
pursuant to the applicable registration statement.

(b) Upon receipt of any written request pursuant to this Section 2.1, the
Company will use its reasonable best efforts to effect the registration under
the Securities Act. A registration requested pursuant to this Section 2.1 is
referred to herein as a “Long-Form Demand Registration.”

 

4



--------------------------------------------------------------------------------

Section 2.2 Short-Form Registration. In addition to the Long-Form Demand
Registration right provided pursuant to Section 2.1 above, at any time after the
date hereof when the Company is eligible to use Form S-3, the Stockholder shall
be entitled to request, and the Company shall use reasonable best efforts to
cause, registration under the Securities Act of the resale of all or part of
their Registrable Securities on Form S-3 or any similar short-form registration
statement (a “Short-Form Demand Registration Statement”); provided, however,
that with respect to any requests under this Section 2.2, the Stockholder shall,
at the anticipated time of effectiveness of such registration statement, be
permitted under the Stockholders Agreement to sell the Common Stock to be
registered pursuant to the applicable registration statement. A registration
requested pursuant to this Section 2.2 is referred to herein as a “Short-Form
Demand Registration.”

Section 2.3 Shelf Registration.

(a) Subject to the terms of this Agreement and the Stockholders Agreement,
commencing at any time after the date a Stockholder is permitted under the
Stockholders Agreement to sell such Stockholder’s Registrable Securities and the
Company is eligible to use Form S-3 or similar short-form registration
statement, a Stockholder shall be entitled to request that the Company file a
shelf registration statement on Form S-3, which, if the Company is a well-known
seasoned issuer, as defined by Securities Act Rule 405, at the time of the
filing of such registration, may be an automatic shelf registration statement
(and will be, if requested by the Stockholder requesting the registration), to
register the resale of all or part of the Stockholder’s Registrable Securities,
pursuant to Securities Act Rule 415 (including the prospectus, amendments and
supplements to the shelf registration statement or prospectus, including pre-
and post-effective amendments, all exhibits thereto and all material
incorporated by reference or deemed incorporated by reference, if any, in such
shelf registration statement) (the “Shelf Registration Statement” and, together
with the Long-Form Demand Registration Statement and the Short-Form Demand
Registration Statement, the “Demand Registration Statements”). A registration
requested pursuant to this Section 2.3(a), including a shelf takedown from a
Shelf Registration Statement, is referred to herein as a “Shelf Demand
Registration” (and, together with the Long-Form Demand Registration and the
Short-Form Demand Registration, the “Demand Registrations”).

(b) The Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to become or be declared effective by the Commission as
soon as practicable after such filing, and shall use its reasonable best efforts
to keep the Shelf Registration Statement effective, from the date such Shelf
Registration Statement becomes effective until the earliest to occur (i) the
first date as of which all of the shares of Registrable Securities included in
the Shelf Registration Statement have been sold or (ii) a period of three
(3) years.

(c) The Stockholder shall be limited to a total of six (6) Demand Registrations
(including, with respect to a Shelf Demand Registration, an underwritten shelf
takedown) pursuant to Section 2.1, Section 2.2 or Section 2.3. Other than as
provided by Section 2.4 and Section 6.1, a registration will not count as a
Demand Registration until the Demand Registration Statement has become effective
and, with respect to an underwritten shelf takedown, the prospectus supplement
for such offer has been filed with the Commission.

 

5



--------------------------------------------------------------------------------

Section 2.4 Payment of Expenses for Demand Registrations. The Company will pay
all Registration Expenses (as defined in Section 6.1 below) for up to three
(3) Demand Registrations permitted under Section 2.1, Section 2.2 and
Section 2.3; provided, however that if a Stockholder requests more than three
(3) Demand Registrations (including any Demand Registrations forfeited by the
Stockholder in accordance with this Section 2.4 and Section 6.1), the
Stockholder will pay, in connection with such additional Demand Registrations,
(i) all Registration Expenses; (ii) any underwriting discounts, commissions,
transfer taxes and underwriter fees and disbursements (in connection with an
underwritten Demand Registration) relating to the Registrable Securities; and
(iii) the expenses and fees for listing the securities to be registered on each
securities exchange. A registration will not count as a Demand Registration
until the registration statement has become effective and, with respect to an
underwritten shelf takedown, the prospectus supplement for such offer has been
filed with the Commission; provided, however that if a Stockholder fails to
reimburse the Company for reasonable and documented Registration Expenses with
respect to a withdrawn Demand Registration in accordance with Section 6.1, the
Stockholder shall forfeit such withdrawn Demand Registration.

Section 2.5 Priority. In the case of an underwritten offering, if the managing
underwriters with respect to a Demand Registration advise the Company in writing
that, in their opinion, the inclusion of the number of Registrable Securities
and other securities to be included in such underwritten offering creates a
substantial risk that the price per share will be reduced, the Company will
include in such registration, prior to the inclusion of any securities which are
not Registrable Securities, the number of such Registrable Securities that in
the opinion of such underwriters can be sold without creating such a risk. In no
event will a Demand Registration pursuant to Section 2.1, Section 2.2 or
Section 2.3 count as a Demand Registration for purposes of Section 2.3(c) unless
(i) all Registrable Securities requested to be registered in such Demand
Registration by the Stockholder are, in fact, registered in such registration if
the offering is not underwritten, or (ii) at least fifty percent (50%) of all
Registrable Securities requested to be registered in such Demand Registration by
the Stockholder are, in fact, registered in such registration if the offering is
underwritten.

Section 2.6 Restrictions.

(a) The Company will not be obligated to effect any Demand Registration within
one hundred eighty (180) days after the effective date of (i) a previous Demand
Registration Statement; or (ii) a previous Piggyback Registration Statement
under which the Stockholder requesting the Demand Registration had piggyback
rights pursuant to Section 3.1 below wherein the Stockholder was permitted to
register and sold at least 50% of the Registrable Securities included in such
Piggyback Registration Statement.

 

6



--------------------------------------------------------------------------------

(b) The Company may postpone the filing of a Demand Registration Statement for a
reasonable “blackout period” not in excess of ninety (90) days if (i) the Board
determines that such registration or offering could materially interfere with a
bona fide business, financing or business combination transaction of the Company
or is reasonably likely to require premature disclosure of material non-public
information, which premature disclosure could materially and adversely affect
the Company, or (ii) such registration would require the Company to recast its
historical financial statements or prepare pro forma financial statements,
acquired business financial statements or other information, with which
requirement the Company is reasonably unable to comply.

(c) Such blackout period will end upon the earlier to occur of, (i) in the case
of a bona fide business, financing or business combination transaction, a date
not later than ninety (90) days from the date such deferral commenced, (ii) in
the case of disclosure of non-public information, the earlier to occur of
(x) the filing by the Company of its next succeeding Form 10-K or Form 10-Q, or
(y) the date upon which such information is otherwise disclosed, (iii) in the
case of the recasting of historical financial statements, the date upon which
such financial statements are filed by the Company with the Commission, provided
however, the Company shall use its reasonable best efforts to file such
statements as promptly as practicable and (iv) in the case of preparation of pro
forma or acquired business financial statements, a date not later than
seventy-five (75) days after the date of such acquisition. In no event shall
there be more than two (2) blackout periods during any rolling period of three
hundred sixty-five (365) days, and the number of days covered by any one or more
blackout periods pursuant to this Section 2.6 or Section 4.3 shall not exceed
one hundred eighty (180) days in the aggregate during any rolling period of
three hundred sixty-five (365) days.

Section 2.7 Selection of Underwriters. In connection with any underwritten
Demand Registration, the Stockholder initiating the Demand Registration shall
have the right to (i) determine the plan of distribution and (ii) select the
investment banker or bankers and managers to administer the offering, including
the lead managing underwriter (provided that such investment banker or bankers
and managers shall be reasonably satisfactory to the Company).

Section 2.8 Additional Rights. The Company represents that, upon the Closing, it
will have no obligation to any Person (other than the Stockholder) to register
any of its securities, and agrees that it shall not enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Stockholders in this Agreement or grant any additional registration rights
to any person or with respect to any securities that are not Registrable
Securities that adversely affect the priorities of the Stockholders pursuant to
this Agreement.

ARTICLE III

PIGGYBACK REGISTRATIONS

Section 3.1 Right to Piggyback. At any time after the date on which a
Stockholder is permitted under the Stockholders Agreement to sell Common Stock,
whenever the Company proposes to register the issuance or sale of any of its
Common Stock under the Securities Act for its own account or otherwise, and the
registration form to be used may be used for the registration of the resale of
Registrable Securities (each, a “Piggyback Registration”) (except for the
registrations on Form S-8 or Form S-4 or any successor form thereto) (a
“Piggyback Registration Statement”), the Company will give written notice, at
least fifteen (15) days prior to

 

7



--------------------------------------------------------------------------------

the proposed filing of such registration statement, to the Stockholder of its
intention to effect such a registration and will use reasonable best efforts to
include in such registration all Registrable Securities (in accordance with the
priorities set forth in Sections 3.2 and 3.3 below) with respect to which the
Company has received written requests for inclusion specifying the number of
Registrable Securities desired to be registered, which request shall be
delivered within fifteen (15) days after the delivery of the Company’s notice.
The Company may postpone or withdraw the filing or the effectiveness of a
Piggyback Registration Statement at any time in its sole discretion.

Section 3.2 Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary offering on behalf of the Company and the managing
underwriters advise the Company in writing that in their opinion the number of
Registrable Securities requested to be included in the registration creates a
substantial risk that the price per share of the primary securities will be
reduced or that the amount of the primary securities intended to be included on
behalf of the Company will be reduced, then the managing underwriter and the
Company may exclude securities (including Registrable Securities) from the
registration and the underwriting, and the number of securities that may be
included in such registration and underwriting shall include: (i) first, any
securities that the Company proposes to sell; (ii) second, any Registrable
Securities requested to be included in such registration, pro rata among the
holders of such Registrable Securities on the basis of the total number of
Registrable Securities which are held by such holders, and (iii) third, other
securities, if any, requested to be included in such registration to be
allocated pro rata among the holders thereof.

Section 3.3 Priority on Secondary Registrations. If a Piggyback Registration is
an underwritten secondary offering on behalf of holders of the Company’s
securities and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in the
registration creates a substantial risk that the price per share of securities
offered thereby will be reduced, the Company will include in such registration:
(i) first, the Common Stock requested to be included therein by the Person
requesting such registration, (ii) second, the Registrable Securities requested
to be included in such registration, pro rata among the other holders of such
Registrable Securities on the basis of the total number of Registrable
Securities which are held by such holders; and (iii) third, other securities, if
any, requested to be included in such registration to be allocated pro rata
among the holders thereof.

Section 3.4 Selection of Underwriters. In connection with any underwritten
Piggyback Registration initiated by the Company, the Company shall have the
right to (i) determine the plan of distribution and (ii) select the investment
banker or bankers and managers to administer the offering, including the lead
managing underwriter. In connection with any underwritten secondary Piggyback
Registration, the Person initiating the Piggyback Registration shall have the
right to (i) determine the plan of distribution and (ii) select the investment
banker or bankers and managers to administer the offering, including the lead
managing underwriter (provided that such investment banker or bankers and
managers shall be reasonably satisfactory to the Company).

 

8



--------------------------------------------------------------------------------

Section 3.5 Payment of Expenses for Piggyback Registrations. The Company will
pay all Registration Expenses (as defined in Section 6.1 below) for the
Piggyback Registrations under this Article III.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1 Holders’ Agreements. To the extent not inconsistent with applicable
law, each holder of Registrable Securities agrees that upon request of the
Company or the underwriters managing any underwritten offering of the Company’s
securities, it will (i) not offer, sell, contract to sell, loan, grant any
option to purchase, make any short sale or otherwise dispose of, hedge or
transfer any of the economic interest in (or offer, agree or commit to do any of
the foregoing) any shares of Common Stock, or any options or warrants to
purchase any shares of Common Stock, or any securities convertible into,
exchangeable for or that represent the right to receive shares of Common Stock,
whether now owned or hereinafter acquired by such holder, owned directly
(including holding as a custodian) or with respect to which such holder has
beneficial ownership within the rules and regulations of the Commission (other
than those included by such holder in the offering in question, if any) without
the prior written consent of the Company or such underwriters, as the case may
be, for up to fourteen (14) days prior to, and during the ninety (90) day period
following, the effective date of the registration statement for such
underwritten offering, and (ii) enter into and be bound by such form of
agreement with respect to the foregoing as the Company or such managing
underwriter may reasonably request; provided that each executive officer and
director of the Company also agrees to substantially similar restrictions.

Section 4.2 Company’s Agreements. The Company agrees not to effect any public
sale or public distribution of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
ninety (90) day period following the effective date of a registration statement
of the Company for an underwritten Public Offering (except as part of any such
underwritten registration or pursuant to registrations on Form S-8 or Form S-4
or any successor forms thereto), unless the underwriters managing the Public
Offering otherwise agree.

Section 4.3 Suspension of Resales.

(a) The Company shall be entitled to suspend the use of the prospectus forming
any part of a Demand Registration Statement or Piggyback Registration Statement
for a reasonable “blackout period” not in excess of ninety (90) days if (i) the
Board determines that such registration or offering could materially interfere
with a bona fide business, financing or business combination transaction of the
Company or is reasonably likely to require premature disclosure of material
non-public information, which premature disclosure could materially and
adversely affect the Company, or (ii) an offering or sale pursuant to such
prospectus would require the Company to recast its historical financial
statements or prepare pro forma financial statements, acquired business
financial statements or other information, with which requirement the Company is
reasonably unable to comply.

 

9



--------------------------------------------------------------------------------

(b) The blackout period will end upon the earlier to occur of (i) in the case of
a bona fide business, financing or business combination transaction, a date not
later than ninety (90) days from the date such deferral commenced, (ii) in the
case of disclosure of non-public information, the earlier to occur of (x) the
filing by the Company of its next succeeding Form 10-K or Form 10-Q, or (y) the
date upon which such information is otherwise disclosed, (iii) in the case of
the recasting of historical financial statements, the date upon which such
financial statements are filed by the Company with the Commission, provided
however, the Company shall use its reasonable best efforts to file such
statements as promptly as practicable and (iv) in the case of preparation of pro
forma or acquired business financial statements, a date not later than
seventy-five (75) days after the date of such acquisition. In no event shall
there be more than two (2) blackout periods during any rolling period of three
hundred sixty-five (365) days, and the number of days covered by any one or more
blackout periods under this Section 4.3 or Section 2.6 shall not exceed one
hundred eighty (180) days in the aggregate during any rolling period of
three-hundred sixty five (365) days.

(c) Each holder of Registrable Securities included in any such Demand
Registration Statement or secondary Piggyback Registration Statement and not
previously sold thereunder agrees that upon its receipt of a written
certification from the Company notifying the Stockholder of such suspension, it
will immediately discontinue the sale of any Registrable Securities pursuant to
such registration statement or otherwise until such Stockholder has received
copies of the supplemented or amended prospectus or until such holder is advised
in writing that the use of the prospectus forming a part of such registration
statement may be resumed and has received copies of any additional or
supplemental filings that are incorporated by reference in such prospectus.

ARTICLE V

REGISTRATION PROCEDURES

Section 5.1 Company Obligations. Whenever the Company is required to file a
registration statement under this Agreement or to use its reasonable best
efforts to effect the registration of Registrable Securities, or whenever the
holders of Registrable Securities have requested that the resale of any
Registrable Securities be registered pursuant to this Agreement, the Company
shall, as expeditiously as reasonably practicable:

(a) prepare and, as soon as practicable after the end of the period within which
requests for registration may be given to the Company, file with the Commission
a registration statement with respect to the resale of such Registrable
Securities and use its reasonable best efforts to cause such registration
statement to become effective (provided that before filing a registration
statement or prospectus, or any amendments or supplements thereto, the Company
will furnish copies of all such documents proposed to be filed to one counsel
designated by holders of a majority of the Registrable Securities covered by
such registration statement and to the extent practicable under the
circumstances, provide such counsel an opportunity to comment on any information
pertaining to the holders of Registrable Securities covered by such registration
statement contained therein; and the Company shall consider in good faith any
corrections reasonably requested by such counsel with respect to such
information);

 

10



--------------------------------------------------------------------------------

(b) except as otherwise provided in this Agreement (including Section 2.3(b)
hereof), prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus(es) used in connection therewith
as may be necessary to keep such registration statement effective for a period
of not less than the earlier of (i) with respect to a Long Form Demand
Registration Statement, one hundred eighty (180) days, and with respect to a
Short Form Demand Registration Statement, two (2) years, and (ii) the date that
all of the securities covered by the registration statement have been sold, and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

(c) in connection with any filing of any registration statement or prospectus or
amendment or supplement thereto, cause such document (i) to comply in all
material respects with the requirements of the Securities Act and the rules and
regulations of the Commission thereunder and (ii) to not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;

(d) furnish to each seller and underwriter of Registrable Securities, without
charge, such number of copies of such registration statement, each amendment and
supplement thereto, the prospectus(es) included in such registration statement
(including each preliminary prospectus and summary prospectus) and such other
documents as such seller or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;

(e) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such securities or blue sky laws of such
jurisdictions as the Stockholders or underwriter reasonably request, keep each
such registration or qualification effective during the period the associated
registration statement is required to be kept effective, and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such seller or underwriter to consummate the disposition in such jurisdictions
of such Registrable Securities (provided that the Company will not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (ii) consent to
general service of process in any such jurisdiction, or (iii) subject itself or
any of its Affiliates to taxation in any material respect in any such
jurisdiction in which it is not subject to taxation);

(f) promptly notify each seller and underwriter of such Registrable Securities
and confirm in writing, when a registration statement has become effective and
when any post-effective amendments and supplements thereto become effective;

(g) promptly notify each seller and underwriter of such Registrable Securities,
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, subject to Section 4.3, prepare and deliver a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain any untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

 

11



--------------------------------------------------------------------------------

(h) use commercially reasonable efforts to cause all such Registrable Securities
to be listed on each securities exchange on which the same or similar securities
issued by the Company are then listed or if no such securities are then listed,
on a national securities exchange selected by the Company;

(i) provide a transfer agent, registrar and CUSIP number for all such
Registrable Securities not later than the effective date of such registration
statement;

(j) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other customary actions as the holders of a
majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;

(k) use commercially reasonable efforts to cooperate with each seller and the
underwriter or managing underwriter, if any, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends; and enable such Registrable
Securities to be in such denominations (consistent with the provisions of the
governing documents thereof) and registered in such names as each seller or the
underwriter or managing underwriter, if any, may reasonably request at least
three (3) business days prior to any sale of Registrable Securities;

(l) subject to confidentiality agreements in form and substance acceptable to
the Company, make available for inspection, at such place and in such manner as
determined by the Company in its sole discretion, by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement, and any attorney, accountant or other agent retained by
any such seller or underwriter, financial and other records, pertinent corporate
documents and properties of the Company reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement; provided, however, that any records, information or
documents that are furnished by the Company and that are non-public shall be
used only in connection with such registration;

(m) advise each seller and underwriter of such Registrable Securities, promptly
after it shall receive notice or obtain knowledge thereof, of the issuance of
any stop order by the Commission suspending the effectiveness of such
registration statement or the initiation or threatening of any proceeding for
such purpose and promptly use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;

 

12



--------------------------------------------------------------------------------

(n) make available to its security holders, as soon as reasonably practicable,
an earnings statement (which need not be audited) covering at least twelve
(12) months which shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

(o) cooperate and assist in any filing required to be made with the Financial
Industry Regulatory Authority (FINRA);

(p) obtain for delivery to any underwriter of Registrable Securities an opinion
or opinions of counsel for the Company in customary form;

(q) at the request of any seller of such Registrable Securities in connection
with an underwritten offering, furnish on the date or dates provided for in the
underwriting agreement a letter or letters from the independent certified public
accountants of the Company addressed to the underwriters and the sellers of
Registrable Securities, covering such matters as such accountants, underwriters
and sellers may reasonably agree upon, in which letter(s) such accountants shall
state, without limiting the generality of the foregoing, that they are an
independent registered public accounting firm within the meaning of the
Securities Act and that in their opinion the financial statements and other
financial data of the Company included in the registration statement, the
prospectus(es), or any amendment or supplement thereto, comply in all material
respects with the applicable accounting requirements of the Securities Act; and

(r) with respect to underwritten Demand Registrations, make senior executives of
the Company reasonably available to assist the underwriters with respect to, and
participate in, the so-called “road show” in connection with the marketing
efforts for, and the distribution and sale of, Registrable Securities pursuant
to a registration statement.

ARTICLE VI

REGISTRATION EXPENSES

Section 6.1 The Company’s Expenses. Other than as provided by Section 2.4, the
Company will pay all reasonable expenses incident to the Company’s performance
of or compliance with this Agreement, including: all registration and filing
fees; fees and expenses of compliance with securities or blue sky laws; fees and
expenses incurred in connection with FINRA and rating agencies; costs and
expenses related to analyst and investor presentations and “roadshows”; printing
expenses; messenger and delivery expenses; and fees and disbursements of counsel
for the Company; fees and disbursements of the Company’s registered public
accounting firm (including with respect to “comfort letters”); all reasonable
fees and disbursements of one counsel for all Stockholders in connection with
the registration; reasonable fees and disbursements of all other Persons
retained by the Company; and any other fees and disbursements customarily paid
by issuers of securities (all such expenses being herein called “Registration
Expenses”); provided, however, that, as between the Company and the Stockholder,
underwriting discounts, commissions, transfer taxes and underwriter fees and
disbursements (in connection with an underwritten Demand Registration) relating
to the Registrable Securities will be borne by the Stockholder. In addition, the
Company will pay its internal expenses (including, but not limited to, all
salaries and expenses of its officers and

 

13



--------------------------------------------------------------------------------

employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance obtained by
the Company and the expenses and fees for listing the securities to be
registered on each securities exchange. Notwithstanding the foregoing, if a
request for Demand Registration for which the Company is obligated to pay all
Registration Expenses pursuant to Section 2.4 and this Section 6.1 is
subsequently withdrawn at the request of the Stockholder, the Stockholder shall
forfeit such Demand Registration unless the Stockholder pays (or reimburses the
Company) for all reasonable and documented Registration Expenses with respect to
such withdrawn Demand Registration.

Section 6.2 The Stockholder’s Expenses. To the extent that any expenses incident
to any registration are not required to be paid by the Company, the Stockholder
will pay all such expenses which are clearly and solely attributable to the
registration of the Registrable Securities so included in such registration.

ARTICLE VII

INDEMNIFICATION

Section 7.1 By the Company. The Company shall indemnify, to the fullest extent
permitted by law, the Stockholder and, as applicable, each of its trustees,
stockholders, members, directors, managers, partners, officers and employees,
and each Person who controls such holder (within the meaning of the Securities
Act), against all losses, claims, damages, liabilities and expenses (including,
but not limited to, attorneys’ fees and expenses) or actions or proceedings in
respect thereof (whether or not such indemnified Person is party thereto)
arising out of or based upon (a) any untrue or alleged untrue statement of
material fact contained in any registration statement, prospectus or preliminary
prospectus, or any amendment thereof or supplement thereto (including, in each
case, all documents incorporated therein by reference), (b) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or (c) any violation or alleged
violation by the Company or any of its Subsidiaries of any federal, state,
foreign or common law rule or regulation applicable to the Company or any of its
Subsidiaries and relating to action or inaction in connection with any such
registration, disclosure document or related document or report, except insofar
as the same are caused by or contained in any information furnished in writing
to the Company by the Stockholder expressly for use therein or by the
Stockholder’s failure to deliver a copy of the prospectus or any amendments or
supplements thereto after the Company has furnished the Stockholder with a
sufficient number of copies of the same. In connection with an underwritten
offering, the Company will indemnify such underwriters, their officers and
directors and each Person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the Stockholder. The payments required by this Section 7.1
will be made promptly during the course of the investigation or defense, as and
when bills are received or expenses incurred.

Section 7.2 By Each Holder of Registrable Securities. In connection with any
registration statement in which a holder of Registrable Securities is
participating, each such holder will furnish to the Company in writing such
information relating to such holder as requested by the Company and is
reasonably necessary for use in connection with any such

 

14



--------------------------------------------------------------------------------

registration statement, prospectus or prospectus supplement and, to the fullest
extent permitted by law, will indemnify the Company and, as applicable, each of
its directors, employees and officers and each Person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses resulting from any untrue or alleged untrue statement
of material fact contained in the registration statement, prospectus or
preliminary prospectus, or any amendment thereof or supplement thereto
(including, in each case, all documents incorporated therein by reference), or
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that such untrue statement or omission is contained in or omitted
from any information furnished in writing by such holder for the acknowledged
purpose of inclusion in such registration statement, prospectus or preliminary
prospectus; provided, however, that the obligation to indemnify will be several,
not joint and several, among such holders of Registrable Securities and the
liability of each such holder of Registrable Securities will be in proportion to
and limited to the net amount received by such holder from the sale of
Registrable Securities pursuant to such registration statement, unless such
loss, claim, damage, liability or expense resulted from such holder’s
intentionally fraudulent conduct.

Section 7.3 Procedure. Each party entitled to indemnification under this
Article VII (the “Indemnified Party”) shall give written notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has received written notice of any claim as to which
indemnity may be sought, and shall permit the Indemnifying Party to assume the
defense of any such claim or any litigation resulting therefrom, provided that
the counsel for the Indemnifying Party who is to conduct the defense of such
claim or litigation is reasonably satisfactory to the Indemnified Party (whose
approval shall not be unreasonably withheld or delayed). The Indemnified Party
may participate in such defense at such Indemnified Party’s expense; provided,
however, that the Indemnifying Party shall bear the expense of such defense of
the Indemnified Party if (i) the Indemnifying Party has agreed in writing to pay
such expenses, (ii) the Indemnifying Party shall have failed to assume the
defense of such claim or to employ counsel reasonably satisfactory to the
Indemnified Party, or (iii) in the reasonable judgment of the Indemnified Party,
based upon the written advice of such Indemnified Party’s counsel,
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest; provided, however, that in no event
shall the Indemnifying Party be liable for the fees and expenses of more than
one counsel (excluding one local counsel per jurisdiction as necessary) for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same event,
allegations or circumstances. The Indemnified Party shall not make any
settlement without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed. The failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Article VII except and only to
the extent that such failure to give notice shall materially prejudice the
Indemnifying Party in the defense of any such claim or any such litigation. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the prior written consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement (i) that does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation in form and substance reasonably satisfactory to such Indemnified
Party or (ii) that includes an admission of fault, culpability or a failure to
act, by or on behalf of any Indemnified Party.

 

15



--------------------------------------------------------------------------------

Section 7.4 Survival. The indemnification (and contribution provisions in
Article VIII below) provided for under this Agreement will remain in full force
and effect regardless of any investigation made by or on behalf of the
Indemnified Party or any officer, director or controlling Person of such
Indemnified Party and will survive the transfer of securities.

ARTICLE VIII

CONTRIBUTION

Section 8.1 Contribution. If the indemnification provided for in Article VII
from the Indemnifying Party is unavailable to or unenforceable by the
Indemnified Party in respect to any costs, fines, penalties, losses, claims,
damages, liabilities or expenses referred to herein, then the Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such costs,
fines, penalties, losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and Indemnified Parties, on the other hand, in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Parties shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Parties, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the costs, fines, penalties, losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include, subject to the
limitations set forth in Article VII, any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. Notwithstanding this Article VIII, an indemnifying Stockholder shall
not be required to contribute any amount in excess of the amount by which
(i) the total price at which the Registrable Securities sold by the Stockholder
exceeds (ii) the amount of any damages which such indemnifying holder has
otherwise been required to pay by reason of the untrue or alleged untrue
statement or omission or alleged omission giving rise to such payments, unless
such loss, claim, damage, liability or expense in respect of which contribution
is required resulted from such holder’s intentionally fraudulent conduct.

Section 8.2 Equitable Considerations; Etc. The Company and the Stockholder agree
that it would not be just and equitable if contribution pursuant to this Article
VIII were determined by pro rata allocation or by any other method of allocation
which does not take into account the equitable considerations referred to in the
immediately preceding paragraph. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

16



--------------------------------------------------------------------------------

ARTICLE IX

COMPLIANCE WITH RULE 144 AND RULE 144A

Section 9.1 Compliance with Rule 144 and Rule 144A. For so long as the Company
is subject to the report requirements of Section 13 or 15(d) of the Exchange
Act, the Company shall take such measures and file such information, documents
and reports as shall be required by the Commission as a condition to the
availability of Rule 144 or Rule 144A (or any successor provisions) under the
Securities Act.

ARTICLE X

PARTICIPATION IN UNDERWRITTEN REGISTRATIONS

Section 10.1 Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (i) agrees to sell its securities on the basis provided in any
underwriting arrangements approved by such Person or Persons entitled hereunder
to approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, custody agreements, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments and Waivers. Any waiver, permit, consent or approval of
any kind or character on the part of any such holders of any provision or
condition of this Agreement must be made in writing and shall be effective only
to the extent specifically set forth in writing. Any amendment, modification,
supplement or restatement of this Agreement must be effected by written
agreement of the Company and the Purchaser. No waiver by any party of any
default, misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence. Any amendment, modification, supplement or restatement or waiver
effected in accordance with this paragraph shall be binding upon the
Stockholders and the Company as provided herein.

Section 11.2 Successors and Assigns. Neither the Company nor Purchaser shall
assign all or any part of this Agreement without the prior written consent of
the Company and Purchaser; provided, however, that any Stockholder may assign
its rights and obligations under this Agreement in whole or in part to a
Permitted Transferee to which Registrable Securities are transferred pursuant
to, and subject to the conditions set forth in, the Stockholders Agreement,
provided that such assignee executes and delivers to the Company a counterpart
to this Agreement whereby it agrees to be bound by the terms of the Agreement.
Except as otherwise provided herein, this Agreement will inure to the benefit of
and be binding on the parties hereto and their respective successors and
permitted assigns.

 

17



--------------------------------------------------------------------------------

Section 11.3 Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience of reference only and do not constitute a part of
and shall not be utilized in interpreting this Agreement.

Section 11.4 Notices. Any notice or communication by the Company or any
Stockholder is duly given if in writing and delivered in person or by first
class mail (registered or certified, return receipt requested), facsimile
transmission or overnight air courier guaranteeing next day delivery, to the
recipient’s address:

If to the Company:

9205 South Park Center Loop, Suite 400

Orlando, Florida 32819

Facsimile No.: (407) 226-5039

Attention: General Counsel

With a copy to:

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, IL 60611

Facsimile No.: (312) 993-9767

Attention: Cathy A. Birkeland

         Bradley C. Faris

If to the Purchaser:

c/o Zhonghong Zhuoye Group Co., Ltd.

Building No. 8, Eastern International, No. 1

Ciyunsi, Chaoyang District

Beijing, People’s Republic of China 100025

Attention: Yu Ting

Fax: (0086) 010-85356993

with a copy (not constituting notice) to:

Paul Hastings LLP

515 South Flower Street, 25th Floor

Los Angeles, CA 90071

Attention: Robert A. Miller, Jr.

Fax: +1 (213) 996-3254

The Company or any Stockholder, by notice to the other parties hereto, may
designate additional or different addresses for subsequent notices or
communications. All notices and communications will be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five (5) Business
Days after being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if transmitted by facsimile; and the next Business Day after
timely delivery to the courier, if sent by overnight air courier guaranteeing
next day delivery. If a notice or communication is mailed, transmitted or sent
in the manner provided above within the time prescribed, it is duly given,
whether or not the addressee receives it.

Section 11.5 GOVERNING LAW ; MUTUAL WAIVER OF JURY TRIAL. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH
STATE. EACH OF THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO

 

18



--------------------------------------------------------------------------------

THE EXCLUSIVE JURISDICTION OF, AND CONSENTS TO VENUE IN, THE DELAWARE COURT OF
CHANCERY AND ANY STATE APPELLATE COURT THEREFROM WITHIN THE STATE OF DELAWARE
(OR, IF THE DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF DELAWARE) FOR
ALL PURPOSES HEREUNDER INCLUDING BUT NOT LIMITED TO THE IN PERSONAM AND SUBJECT
MATTER JURISDICTION OF THOSE COURTS, WAIVES ANY OBJECTIONS TO SUCH JURISDICTION
ON THE GROUNDS OF VENUE OR FORUM NON CONVENIENS, THE ABSENCE OF IN PERSONAM OR
SUBJECT MATTER JURISDICTION AND ANY SIMILAR GROUNDS, CONSENTS TO SERVICE OF
PROCESS BY MAIL (IN ACCORDANCE WITH THE NOTICE PROVISIONS OF THIS AGREEMENT) OR
ANY OTHER MANNER PERMITTED BY LAW, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT
ANY SUCH LEGAL PROCEEDING WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

Section 11.6 Reproduction of Documents. This Agreement and all documents
relating hereto, including, but not limited to, (i) consents, waivers,
amendments and modifications which may hereafter be executed, and
(ii) certificates and other information previously or hereafter furnished, may
be reproduced by any photographic, photostatic, microfilm, optical disk,
micro-card, miniature photographic or other similar process. The parties agree
that any such reproduction shall be admissible in evidence as the original
itself in any arbitral, judicial or administrative proceeding, whether or not
the original is in existence and whether or not such reproduction was made by a
party in the regular course of business, and that any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.

Section 11.7 Remedies. Each of the parties hereto acknowledges and agrees that
in the event of any breach of this Agreement by any of them, the non-breaching
party would be irreparably harmed and could not be made whole by monetary
damages. Each party accordingly agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate and that the
parties, in addition to any other remedy to which they may be entitled at law or
in equity, shall be entitled to compel specific performance of this Agreement.

Section 11.8 Further Assurances. Each of the parties hereto will, without
additional consideration, execute and deliver such further instruments and take
such other action as may be reasonably requested by any other party hereto in
order to carry out the purposes and intent of this Agreement.

Section 11.9 No Presumption Against Drafter. Each of the parties hereto has
jointly participated in the negotiation and drafting of this Agreement. In the
event there arises any ambiguity or question or intent or interpretation with
respect to this Agreement, this Agreement shall be construed as if drafted
jointly by all of the parties hereto and no presumptions or burdens of proof
shall arise favoring any party by virtue of the authorship of any of the
provisions of this Agreement.

 

19



--------------------------------------------------------------------------------

Section 11.10 Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a Governmental Authority, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances. Upon such determination that any provision of this Agreement (or
any portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance is invalid, illegal or unenforceable, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties hereto as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

Section 11.11 Entire Agreement. This Agreement, together with the other
agreements referred to herein, constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede and shall supersede all
prior agreements and understandings (whether written or oral) between the
Company and the Stockholders, or any of them, with respect to the subject matter
hereof.

Section 11.12 Execution in Counterparts. This Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such respective counterparts shall
together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic image scan shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 11.13 Effectiveness. This Agreement shall become effective automatically
on the Effective Date, without further action by any party. Until the Effective
Date (if any), this Agreement shall be of no force or effect and shall create no
rights or obligations on the part of any party hereto.

Section 11.14 No Third Party Beneficiaries. Except as provided in Article VII
and Article VIII nothing in this Agreement is intended or shall be construed to
give any Person, other than the parties hereto, their successors and permitted
assigns, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

Section 11.15 Waiver of Certain Damages. To the extent permitted by applicable
law, each party hereto agrees not to assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any of the transactions contemplated hereby.

 

20



--------------------------------------------------------------------------------

Section 11.16 Confidentiality. Each Stockholder agrees that all material
non-public information provided pursuant to or in accordance with the terms of
this Agreement shall be kept confidential by the Person to whom such information
is provided, until such time as such information becomes public other than
through violation of this provision. Notwithstanding the foregoing, any party
may disclose the information (i) if required to do so by any law, rule,
regulation, order, decree or subpoena of any governmental agency or authority or
court, (ii) that (A) is or becomes available to such party on a non-confidential
basis from a source other than the Company or its representatives (which source
was not to such party’s knowledge prohibited from disclosing such information to
such party by a legal, contractual or fiduciary obligation owed to the Company),
(B) is already in such party’s possession (not including information furnished
by or on behalf of the Company), and (C) is independently developed or acquired
by such party without reference to, or use of, any material non-public
information and without violating this Section 11.16 and (iii) to its
representatives who have a need to know such information in connection with the
transactions contemplated by this Agreement, provided that such party shall
remain liable for any breach of this Section 11.16 by its representatives.

Signature pages follow.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

THE COMPANY SEAWORLD ENTERTAINMENT, INC. By:  

/s/ Joel K. Manby

Name:   Joel K. Manby Title:   Chief Executive Officer and President

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

PURCHASER SUN WISE (UK) CO., LTD By:  

/s/ Yongli Wang

Name:   Yongli Wang Title:   Director

 

23